Citation Nr: 0941640	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES
 
1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for skin disorders, 
including rashes and infections of the hands and feet and 
including as caused by exposure to herbicides.

3.  Entitlement to an increased rating in excess of 50 
percent disabling for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967, November 1970 to August 1972, and from January 1991 to 
April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This claim was previously 
before the Board in December 2008 and was remanded to the RO 
for further development.  An August 2009 decision from the 
Appeals Management Center (AMC) granted an increased rating 
of 50 percent for bilateral hearing loss; however, this was 
not a full grant of the benefit sought on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was scheduled to appear for a Board hearing via 
videoconferencing in April 2007.  He failed to report for 
this hearing.  The Veteran has provided no explanation for 
his failure to report and has not since requested that the 
hearing be rescheduled.  His hearing request, therefore, is 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2009).


FINDINGS OF FACT

1. With resolution of the benefit of the doubt in the 
Veteran's favor, tinnitus was incurred as a result of active 
military service.

2. The Veteran's skin disorders, including rashes and 
infections of the hands and feet are not related to service, 
nor may they be presumed to be so related.

3.  The Veteran's hearing loss disability was manifested by 
level VIII hearing acuity in the right ear and by level VIII 
hearing acuity in the left ear.

CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2009).

2. The criteria for a grant of service connection for a skin 
disorder, including rashes and infections of the hands and 
feet and including as due to exposure to herbicidal agents, 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

3. The criteria for an increased rating in excess of 50 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in March 2005, March 2006, June 
2006, and January 2009 that fully addressed all notice 
elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
advised that VA used a Schedule for Rating Disabilities 
(Schedule) that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

The Veteran was specifically advised as to providing evidence 
on the impact that his service-connected disabilities have on 
his daily life, in the letter dated January 2009.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  Additionally, the Veteran was 
afforded VA examinations in June 2005, March 2009, and April 
2009.  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as 
to Veterans who served in Vietnam during a certain time 
period, certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents, such as Agent 
Orange.  Furthermore, VA has determined that there is no 
positive association between exposure to herbicides and any 
other conditions for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice 68 Fed. Reg. 27,630- 27,641 (2003).  
The Veteran served in Vietnam during the appropriate time 
period and it is therefore presumed that he was exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).

If the Veteran's disorder is not presumptively service-
connected, the United States Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection for disability due to 
herbicide exposure with proof of direct causation.  Combee v. 
Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F. 3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).

Also for consideration in this matter here are the provisions 
of 38 C.F.R. § 3.303(b), where a Veteran may utilize "the 
chronic disease shown as such in service" provisions when 
the evidence demonstrates: (1) that the Veteran had a chronic 
disease in service, or during an applicable presumptive 
period: and, (2) that the Veteran presently has the same 
condition.  With respect to the first element, there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice, and (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption-
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

It has been observed that the answer to inquiry (1) depends 
on whether the disability is of the type as to which lay 
observation is competent to identify its existence.  Id.; see 
also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation, such as flat feet.); 
Layno v. Brown, 6. Vet. App. 465, 470  (1994); Horowitz v. 
Brown, 5 Vet. App. 217, 221-22 (1993); Budnick v. Derwinski, 
3. Vet. App. 185, 186-67 (1992).  

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption period may suffice.  The Court noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appeals to 
contemplate the use of post-service or post-presumptive 
period evidence of in-service or presumption-period disease.  
Further, to the extent that the language of the regulation is 
ambiguous, "interpretive doubt is to be construed in the 
Veteran's favor."  Savage, 10 Vet. App. at 495, citing Brown 
v. Gardner, 513 U.S. 115, 117-18 (1994).  

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition 
he or she has in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the Veteran's present condition, i.e. 
whether it is of a type that requires medical expertise to 
identify it as the same condition as in service or during a 
presumption period or whether it can be so identified by lay 
observation.  Id.



Entitlement to Service Connection for Tinnitus

The Veteran seeks service connection for tinnitus.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is in equipoise and the claim is granted. 

While there is no evidence of tinnitus in the Veteran's 
service treatment records or in his separation exam, there is 
no question that the Veteran sustained in-service acoustic 
trauma, as recognized by the presently service-connected 
bilateral hearing loss.  Thus, because the Veteran is 
diagnosed with the disorder, and an in-service event is of 
record, the Veteran meets two of the three prongs of service 
connection.

As to the question of competent medical evidence of a nexus, 
reasonable doubt is of record as to the comprehensiveness of 
the medical evidence of record.  Under the law, where such 
doubt exists and there is "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The Veteran underwent an audiological evaluation in December 
2004.  During that consult, the Veteran was tested for 
bilateral hearing loss.  There is no mention of tinnitus in 
that record.  

During a June 2005 VA examination, the examiner reported that 
the Veteran's tinnitus had been present for four years.  
However, the examination report also indicates that the 
Veteran denied tinnitus at the VA audiological evaluation in 
December 2004.  

The examiner concluded that the Veteran's tinnitus is not 
related to acoustic trauma while on active duty because the 
onset of the Veteran's tinnitus is more than five years after 
his discharge from service.  The examiner cites that the 
Veteran's age, medications, or other nonauditory health 
problems as primary factors for the Veteran's tinnitus.  

However, in an October 2005 statement, the Veteran related 
that the VA examiner was incorrect regarding the onset, and 
his tinnitus began at the same time as his hearing loss.  The 
Veteran's report is competent lay evidence, as it is evidence 
not requiring that the proponent have "specialized 
education, training, or experience."  Lay evidence is 
competent "if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person."  38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  

At the Veteran's April 2009 VA audio exam, he reported an 
intermittent, bilateral ringing in his ears that began in the 
late 1960's or early 1970's.  The Veteran told this examiner 
that he had previously denied having tinnitus because he did 
not know what tinnitus was.  

The Veteran attributed the ringing in his ears to his 
military noise exposure.  He denied pre-military noise 
exposure.  He stated that during service he experienced 
military noise exposure from 105mm guns, twin 40 mm guns on 
tanks, and quad 50 caliber machine guns on tanks without 
hearing protection.  He also reported military noise exposure 
from jet aircraft, machinery, and engine rooms without 
hearing protection.  He further stated that he experienced 
military noise exposure to scud missiles with only occasional 
hearing protection.  Post-military, he was exposed to 
occupational noise exposure from machinist and maintenance 
work with hearing protection.

The Veteran's reports of continuity of symptomatology are not 
confirmed by other evidence; however, the other evidence 
regarding his symptoms is contradictory.  The examiner at the 
June 2005 exam stated that the Veteran denied tinnitus during 
his audio consult in December 2004.  However, there is no 
indication of such a denial in the December 2004 record.  
Additionally, the Veteran was granted service connection for 
bilateral hearing loss resulting from the same in-service 
noise exposure.

When considered in the light of the Veteran's reports of a 
continuity of symptoms, the evidence is at least in 
equipoise.  Resolving reasonable doubt in favor of the 
Veteran, service connection is granted for tinnitus.


Entitlement to Service Connection for Skin Rashes and 
Infections of the 
Hands and Feet, including as due to Herbicide Exposure

The Veteran seeks service connection for skin disorders, 
including due to exposure to herbicides.  Because the 
Veteran's claimed skin disorder is not among those presumed 
by law to be due to exposure to herbicides, and because there 
is otherwise no competent medical opinion suggestive of such 
a linkage, the preponderance of the evidence is against the 
claim, and the appeal will be denied.

The Veteran claims that he has periodic outbreaks of skin 
rashes and infections of his hands and feet that have been 
occurring since service.  He believes that he developed these 
disorders due to his exposure to Agent Orange during his 
service in Vietnam.  

The Veteran's service records contain a notation that he had 
a rash on his perineal and peri-rectal area in August 1967.  
The rash was diagnosed as heat rash.  The Veteran was also 
treated for scalp dermatitis in January 1971.  There are no 
other records of skin rashes during service.  In his 
discharge medical history report in August 1967 and his 
medical history reports 1981 through 1990, the Veteran denied 
any skin disease.  Upon examination, the Veteran skin was 
clinically evaluated and found to be normal.  There are also 
no records of infections of his hands or feet during service.

The initial post-service notation of a skin disorder is in 
December 2006, when, during a routine medical visit, the 
Veteran presented with a scaly rash of the left forearm that 
he had for two months prior.  The impression was an eczemoid-
like rash.  

In September 2007, the Veteran had a biopsy taken on his left 
forearm.  The diagnosis was granulomatous dermatitis with 
actinic granuloma.  In July 2008, the Veteran had another 
biopsy taken from his neck.  A diagnosis was rendered of 
basal cell carcinoma, infiltrative subtype.

The Veteran underwent a VA examination in March 2009.  During 
that examination, the Veteran reported that he had a skin 
cancer removed from his neck in 2008.  He reported 
intermittent dull sensation of pain on a monthly basis.  The 
Veteran also stated that he had a history of rashes on his 
hands and feet that had been present since Vietnam on an 
intermittent basis.  The Veteran stated the rash recently 
flared on his hands and he was treated by his primary care 
physician.  The exact etiology of his condition was unknown 
at the time.  

Upon physical examination, the examiner found no 
abnormalities of the hands or feet and no acne or chloracne.  
The examiner examined the Veteran's scar and found it to be a 
well-healed linear incision with no abnormalities.  The 
examiner confirmed the diagnoses of basal cell carcinoma on 
the right lateral neck.  She also confirmed the diagnosis of 
granulomatous dermatitis consistent with granuloma on the 
forearm.  The examiner stated that this is a degenerative 
disease of a localized collagen caused by sun exposure over 
the Veteran's lifetime.  It is more of an inflammatory 
process and not a skin cancer per se.  He had a biopsy report 
of this disease in September 2007.  He has not had an 
occurrence since and none of his body was affected by that 
disease at the time of the examination.  

The list of diseases associated with exposure to certain 
herbicide agents does not include the Veteran's skin 
disorders: eczemoid-like rash, basal cell carcinoma, or 
granulomatous dermatitis.  Since the Veteran's skin disorders 
are outside the presumptive service connected diseases as due 
to exposure to herbicides, the Veteran is not entitled to 
service connection through the presumptive provisions of 38 
C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In this matter, continuity of symptoms has not been 
demonstrated, and there is no competent medical evidence 
indicating that any in-service dermatological symptoms are 
reflective of the current disorders. 

None of the Veteran's medical records contain any suggestion 
that his skin disorders may be etiologically related to his 
in-service rash or any other incident of the Veteran's active 
duty service.  Furthermore, the Veteran has not offered a 
medical opinion that his current skin disorders are so 
related.  Therefore, all of the elements necessary to warrant 
service connection have not been shown; and service 
connection for the Veteran's skin disorders is not warranted.

As noted, the Veteran can offer competent lay evidence, but 
not competent medical evidence.  While the Veteran is of the 
opinion that his current skin disorders are related to 
service, as a layperson, the Veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Competent medical 
evidence is required.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).  Therefore, the Veteran is not competent to 
diagnose his condition or opine that it is service-related.  

Accordingly, service connection for a skin condition 
including rashes and infections of the hands and feet is not 
warranted.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Increased Compensation for Bilateral Hearing Loss

The RO granted service connection for hearing loss in a 
September 2005 rating decision and assigned a 30 percent 
evaluation.  The Veteran timely appealed.  An August 2009 
rating decision granted an increased rating to 50 percent 
disabling.  Because the preponderance of the evidence is 
against a claim for a rating in excess of 50 percent, in 
particular with due application of the Schedule, the appeal 
will be denied. 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIA is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Thereafter, that numeral will be elevated to the 
next higher numeral.  38 C.F.R. § 4.86(b).




Table VIA Numeric Designation of Hearing Impairment Based 
Only On Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from Table VIA, are then applied to 
Table VII (Percentage Evaluations for Hearing Impairment) to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poor hearing.  
The percentage evaluation is located at the point where the 
rows and column intersect.  38 C.F.R. § 4.85(e).

Table VII Percentage evaluation for hearing impairment 
(diagnostic code 6100)

XI
100
*










X
90
80









IX
80
70
60








VII
I
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

Most recently, the Veteran was afforded a VA examination to 
assess the severity of his hearing loss disability in March 
2009.  The results, in puretone thresholds, in decibels, are 
as follows:




1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
75
85
100
105
Left ear
60
90
90
105

The average pure tone thresholds were 90 decibels in the 
right ear and 86 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 66 percent in the 
right ear and of 76 percent in the left ear.

Applying the Veteran's findings to Table VIA results in a 
numeric designation of VIII in the right ear and VIII in the 
left ear.  Under Table VII (38 C.F.R. § 4.85), the numeric 
designation VIII in the right ear and VIII of the left ear 
requires the assignment of a 50 percent evaluation under 
Diagnostic Code 6100.
In sum, while the Veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are mechanically applied to VA's Schedule.  
Lendenmann, supra; compare Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  As 
illustrated above, the criteria for an evaluation in excess 
of 50 percent have not been met, and an increased evaluation 
based upon schedular criteria is denied.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating. First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate. Second, 
if the schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe 
than is reflected by the currently assigned rating. See 
Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
claimant]. Moreover, the Veteran has not identified any 
factors which may be considered to be exceptional or unusual 
with respect to the service-connected disorder, and the Board 
has been similarly unsuccessful.

The record does not show that the veteran has required 
frequent hospitalizations for his service-connected disorder. 
There is no unusual clinical picture presented, nor is there 
any other factor which takes the disability outside the usual 
rating criteria.

In short, the evidence does not suggest that the service-
connected disorder presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).

Accordingly, an increased evaluation will be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for tinnitus is granted.

Entitlement to service connection for infections of the hands 
and feet, including as due to herbicide exposure, is denied.

Entitlement to service connection for skin rashes, including 
as due to herbicide exposure, is denied.

Entitlement to an increased rating in excess of 50 percent 
disabling for bilateral hearing loss is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


